tax exempt and oreo department of the treasury internal_revenue_service washington d c jul ot id set ep ra ty - ' uniform issue list coon xxxxx legend taxpayer a xxxxx ira x xxxxx ira y xxxxx account z xxxxx financial_institution d xxxxx financial_institution e xxxxx individual b xxxxx amount n xxxxx date xxxxx date xxxxx dear xxxxxx this is in response to a letter dated date submitted on your behalf as supplemented by correspondence dated june and requesting a letter_ruling waiving the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations in support of the above request are submitted under penalties of perjury xxxxx page __ represents that on date he intended to effect a trustee-to- taxpayer a age trustee transfer of amount n from ira x into an ira at financial_institution e taxpayer a asserts that due to error by one or more employees of financial_institution e amount n was not rolled over timely into another ira taxpayer a further asserts that amount n has not been used for any purpose and remains deposited with financial_institution e taxpayer a maintained ira x at financial_institution d on date taxpayer a hired individual b a financial advisor at financial_institution e to handle his financial planning on that date taxpayer a in addition to signing new account forms signed account transfer forms for the purpose of transferring amount n from ira x to ira y which taxpayer a had established subsequent to date but prior to date at financial_institution e due to a paperwork error by financial_institution e which individual b failed to notice individual b entered incorrect account information on the transfer forms this error resulted in amount n being deposited on date into account z a non- ira investment account which financial_institution e maintained on behalf of taxpayer a financial_institution e assisted taxpayer a to file this ruling_request for waiver of the 60-day rollover period and paid the applicable user_fee also in a letter addressed to the service financial_institution e has confirmed that its personnel made errors which caused the proceeds from ira x to be transferred to a non- ira account it is represented that amount n does not include any amounts which taxpayer a was required to take as a minimum distribution from ira x for the applicable tax_year based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers the ira is maintained if-- sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit xxxxx page i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely trustee-to- trustee transfer of amount n of ira x was due to error by a financial_institution therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount 000k zola r aa n from ra x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount n into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount n will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxx d xxxxx by telephone at xxxxx please address all correspondence to se t ep ra t4 sincerely yours pba bh thakntas- laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
